DETAILED ACTION
This Office Action is in response to the application 16/860,996 filed on 04/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 11, and 17 are independent.
	Priority
No priority has been claimed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/27/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al (“Cole,” US 2018/0114127, published on 04/26/2018), in view of Zhang et al (“Zhang,” US 7,388,932, patented on 06/17/2008).
As to claim 1, Cole teaches a system for integration of communication channels and active cross-channel communication transmission, wherein the system is configured to construct a secure dynamic integrated interface in real-time structured for performing electronic activities associated with electronic communications, and dynamically transform electronic communications in response to the type of invoking communication channel and the authentication credential level of the communication channel (Cole: pars 0005 0027, 0029, 0037, 0049-0051 systems, methods, and computer program products for establishing intelligent, proactive and responsive communication with a user, comprising a multi-channel cognitive resource platform for performing electronic activities. Initializing the invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements, dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface, without requiring opening and closing of multiple applications or widgets), the system comprising: 
at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device (Cole: pars 0034-0036, computer readable instructions such as computer readable/executable code of the multi-channel cognitive resource user application, when executed by the processing device  are configured to cause the user device and/or processing device to perform one or more steps described in this disclosure, or to cause other systems/devices to perform one or more steps of the disclosed multi-channel cognitive resource processing) to: 
provide a multi-channel cognitive resource user application on a user device associated with the user (Cole: pars 0005 0027, 0029, 0037, providing a multi-channel cognitive resource application on a user device associated with the user), wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device associated with the first user (Cole: pars 0005, 0005 0027, 0029, 0037 wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device); 
receive, via a compose production engine application, from a first networked device, a trigger signal associated with construction of a first communication to the first user, wherein the first communication is structured to be transmitted to the user via a first (Cole: pars 0041, 0048, 0060; Fig 2, the system provides information to the user, in response to a trigger, such as a user input from user device, over a suitable communication channel. The triggers are active and passive triggers); 
determine, via a middleware message event application, one or more communication context parameters associated with the first communication, based on analyzing the trigger signal (Cole: pars 0041, 0048-0049, 0060; Fig 2, the system performs natural language processing and computational linguistics [i.e. middleware message event application] to determine the user activity that the user seeks to perform . The system analyzes the trigger signal initiated from user/use-device. Analyze the message context of the trigger signal identifying the keywords [i.e. analysis of context parameters);
 transmit a first notification associated with the first communication of the first communication channel, to the user device (Cole: pars 0041, 0047-0049, 0060; Fig 2, the system present the received activity input on the central user interface); 
receive, via the multi-channel cognitive resource application, a user request to present the first communication via a second communication channel (Cole: pars 0009, 0043; Fig 2, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]); 
based on determining that the first communication channel of the first communication is different from the second communication channel, transform the first communication to be compatible with the second communication channel (Cole: pars 0009, 0043-0044, 0046; Fig 2, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel] seamlessly and in real-time by initiating multi-channel functionality for multi-channel cognitive resource platform); and 
present, via the second communication channel, the central user interface of the multi-channel cognitive resource application, the transformed first communication (Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]. Then the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements [presenting resource application], dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface).
Cole does not explicitly teach retrieve, via a communication service layer application, the first communication from a communication repository.
However, in an analogous art, Zhang teaches retrieve, via a communication service layer application, the first communication from a communication repository (Zhang: col 2, lines 1-22, col 4, lines 24-47, teach system method of multi-channel and channel switching process where channel data is stored into a channel status memory, and status and history information relating to the next channel to be processed is retrieved from the channel status memory for optimizing processing power and time for channel switching);
before the effective filing date of the claimed invention to combine the teachings of Zhang with the method/system of Cole for the benefit of providing a user with a means for storing channel communication information in a memory/repository and retrieving conveniently for switching back the channel operation as needed (Zhang: col 2, lines 1-22, col 4, lines 24-47). 
As to claim 2, the combination of Cole and Zhang teaches the system of claim 1, 
Cole further teaches wherein transforming the first communication further comprises: extracting metadata associated with the one or more communication context parameters associated with the first communication; determining an authentication level associated with the second communication channel; in response to determining that the authentication level associated with the second communication channel is below a required authentication level associated with the first communication channel, truncating the metadata such that the truncated metadata matches the authentication level associated with the second communication channel (Cole: par 0054, discloses various level of authentication level, including highest level, associated with the authentication credential); determining a template associated with the second communication channel; and constructing the transformed first communication by integrating the truncated metadata with the template associated with the second communication channel (Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements for facilitating completion of the user activity from within the central user interface).
As to claim 3, the combination of Cole and Zhang teaches the system of claim 1, 
Cole further teaches wherein transforming the first communication further comprises: determining an authentication level associated with the second communication channel; and in response to determining that the authentication level associated with the second communication channel is below a required authentication level associated with the first communication channel, requesting authentication credentials from the user via the central user interface of the multi-channel cognitive resource application; and wherein presenting, the transformed first communication via the second communication channel, comprises successfully validating authentication credentials received from the user (Cole: par 0054, discloses various level of authentication level, including highest level, associated with the authentication credential. the user application may identify that a mobile wallet application requiring biometric authentication is a higher level of authentication than the coupon application requiring a passcode. In response to determining the highest level of authentication, application request credentials associated with the highest level of authentication from the user. The successful validation of the received credentials associated with the highest level of authentication from the user). 
As to claim 4, the combination of Cole and Zhang teaches the system of claim 1, 
Cole further teaches wherein the one or more communication context parameters associated with the first communication comprise at least one of a type of communication, metadata associated with the first communication, an authentication security level associated with the first communication, an entity associated with the first communication, and/or a user resource associated the first communication (Cole: par 0054, the integrated user application determines authentication requirements of each of the identified one or more applications associated with completing the user activity [i.e. type of communication and metadata/information associated with the requested resource] . For example, the user application identifies that a mobile wallet application requiring biometric authentication is a higher level of authentication than the coupon application requiring a passcode. In response to determining the highest level of authentication, the user application may request credentials associated with the highest level of authentication from the user).
As to claim 5, the combination of Cole and Zhang teaches the system of claim 1, 
Cole further teaches wherein transmitting the first notification associated with the first communication of the first communication channel on the user device further comprises: determining a notification view of a template associated with first communication; retrieving, via a user information application, user preference information; and constructing, via a notification engine application, the first notification based on the user preference information and the notification view of the template (Cole: pars 0029, 0045, 0067. teaches  user's preferred natural language, gestures, customized by the system and/or the user. Analyzing user profile based on user, social contacts, shopping lists etc. Resource transfer decisions are made based on user profile and user resource usage pattern, based on detecting life events associated with the user).
As to claim 6, the combination of Cole and Zhang teaches the system of claim 1, 
Cole further teaches wherein presenting the first communication comprises presenting one or more graphical user interface (UI) elements associated with the first communication at the central user interface, wherein executing the computer-readable program code is configured to cause the at least one processing device to: determine a first user activity associated with the first communication based on at least analyzing the one or (Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements [i.e. modifying one or more graphical UI elements]  facilitating completion of the user activity from within the central user interface).
As to claim 7, the combination of Cole and Zhang teaches the system of claim 6, 
Cole further teaches wherein executing the computer-readable program code is further configured to cause the at least one processing device to initiate completion of the first user activity within the central user interface (Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements for facilitating completion of the user activity from within the central user interface) 
As to claim 8, the combination of Cole and Zhang teaches the system of claim 6, 
Cole further teaches wherein executing the computer-readable program code is configured to cause the at least one processing device to: determine that the first user activity associated with the first communication is completed; determine a second user activity to be completed subsequent to the first user activity; and modify the one or more graphical UI elements presented at the central user interface such that (1) a first graphical (Cole: pars  0005-0070, 0052, Fig 4, receiving the second activity input through the second communication medium; determining that the second geographic location parameter. Determined second activity event of invoking a shopping list of the user from the merchant application and embedding the elements in the central user interface as a subsequent second output).
As to claim 9, the combination of Cole and Zhang teaches the system of claim 8, 
Cole further teaches wherein initiating completion of the first user activity within the central user interface further comprises receiving, via the central user interface, a first activity input from the user regarding the first user activity, wherein the activity input is received through the second communication channel (Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]. Then the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements, dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface).
As to claim 10, the combination of Cole and Zhang teaches the system of claim 1, 
(Cole: pars 0009, 0043, 0049-0052; Fig 2, 3, the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements, as second output, for facilitating completion of the user activity from within the central user interface). 
As to claim 11, Cole teaches a computer program product for integration of communication channels and active cross- channel communication transmission, wherein the computer program product is configured to construct a secure dynamic integrated interface in real-time structured for performing electronic activities associated with electronic communications, and dynamically transform electronic communications in response to the type of invoking communication channel and the authentication credential level of the communication channel (Cole: pars 0005 0027, 0029, 0037, 0049-0051 systems, methods, and computer program products for establishing intelligent, proactive and responsive communication with a user, comprising a multi-channel cognitive resource platform for performing electronic activities. Initializing the invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements, dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface, without requiring opening and closing of multiple applications or widgets), the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions (Cole: pars 0034-0036, computer readable instructions such as computer readable/executable code of the multi-channel cognitive resource user application, when executed by the processing device are configured to cause the user device and/or processing device to perform one or more steps described in this disclosure, or to cause other systems/devices to perform one or more steps of the disclosed multi-channel cognitive resource processing) to: 
provide a multi-channel cognitive resource user application on a user device associated with the user (Cole: pars 0005 0027, 0029, 0037, providing a multi-channel cognitive resource application on a user device associated with the user), wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device associated with the first user (Cole: pars 0005, 0005 0027, 0029, 0037 wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device); 
receive, via a compose production engine application, from a first networked device, a trigger signal associated with construction of a first communication to the first user, wherein the first communication is structured to be transmitted to the user via a first communication channel (Cole: pars 0041, 0048, 0060; Fig 2, the system provides information to the user, in response to a trigger, such as a user input from user device, over a suitable communication channel. The triggers are active and passive triggers);
(Cole: pars 0041, 0048-0049, 0060; Fig 2, the system performs natural language processing and computational linguistics [i.e. middleware message event application] to determine the user activity that the user seeks to perform . The system analyzes the trigger signal initiated from user/use-device. Analyze the message context of the trigger signal identifying the keywords [i.e. analysis of context parameters);
transmit a first notification associated with the first communication of the first communication channel, to the user device (Cole: pars 0041, 0047-0049, 0060; Fig 2, the system present the received activity input on the central user interface); 
receive, via the multi-channel cognitive resource application, a user request to present the first communication via a second communication channel (Cole: pars 0009, 0043; Fig 2, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]);
based on determining that the first communication channel of the first communication is different from the second communication channel, transform the first communication to be compatible with the second communication channel (Cole: pars 0009, 0043-0044, 0046; Fig 2, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel] seamlessly and in real-time by initiating multi-channel functionality for multi-channel cognitive resource platform); and 
(Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]. Then the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements [presenting resource application], dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface).
Cole does not explicitly teach retrieve, via a communication service layer application, the first communication from a communication repository.
However, in an analogous art, Zhang teaches retrieve, via a communication service layer application, the first communication from a communication repository (Zhang: col 2, lines 1-22, col 4, lines 24-47, teach system method of multi-channel and channel switching process where channel data is stored into a channel status memory, and status and history information relating to the next channel to be processed is retrieved from the channel status memory for optimizing processing power and time for channel switching);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the method/system of Cole for the benefit of providing a user with a means for storing channel (Zhang: col 2, lines 1-22, col 4, lines 24-47). 
As to claims 12-16, the claim limitations are similar to system claims 2-4, 6, and 10, respectively, and are rejected for the same reason set forth above for claims 2-4, 6, and 10.
As to claim 17, Cole teaches a method for integration of communication channels and active cross-channel communication transmission, wherein the method is configured to construct a secure dynamic integrated interface in real-time structured for performing electronic activities associated with electronic communications, and dynamically transform electronic communications in response to the type of invoking communication channel and the authentication credential level of the communication channel (Cole: pars 0005 0027, 0029, 0037, 0049-0051 systems, methods, and computer program products for establishing intelligent, proactive and responsive communication with a user, comprising a multi-channel cognitive resource platform for performing electronic activities. Initializing the invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements, dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface, without requiring opening and closing of multiple applications or widgets), the method comprising: 
providing a multi-channel cognitive resource user application on a user device associated with the user(Cole: pars 0005 0027, 0029, 0037, providing a multi-channel cognitive resource application on a user device associated with the user), wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device associated with the first user (Cole: pars 0005, 0005 0027, 0029, 0037 wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device);
receiving, via a compose production engine application, from a first networked device, a trigger signal associated with construction of a first communication to the first user, wherein the first communication is structured to be transmitted to the user via a first communication channel (Cole: pars 0041, 0048, 0060; Fig 2, the system provides information to the user, in response to a trigger, such as a user input from user device, over a suitable communication channel. The triggers are active and passive triggers);
determining, via a middleware message event application, one or more communication context parameters associated with the first communication, based on analyzing the trigger signal (Cole: pars 0041, 0048-0049, 0060; Fig 2, the system performs natural language processing and computational linguistics [i.e. middleware message event application] to determine the user activity that the user seeks to perform . The system analyzes the trigger signal initiated from user/use-device. Analyze the message context of the trigger signal identifying the keywords [i.e. analysis of context parameters);
transmitting a first notification associated with the first communication of the first communication channel, to the user device (Cole: pars 0041, 0047-0049, 0060; Fig 2, the system present the received activity input on the central user interface);
receiving, via the multi-channel cognitive resource application, a user request to present the first communication via a second communication channel (Cole: pars 0009, 0043; Fig 2, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]);
based on determining that the first communication channel of the first communication is different from the second communication channel, transforming the first communication to be compatible with the second communication channel (Cole: pars 0009, 0043-0044, 0046; Fig 2, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel] seamlessly and in real-time by initiating multi-channel functionality for multi-channel cognitive resource platform); and 
presenting, via the second communication channel, the central user interface of the multi-channel cognitive resource application, the transformed first communication (Cole: pars 0009, 0043, 0049-0051; Fig 2, 3, switching the communication channel of the first conversation from the audio communication channel [i.e. first channel] to the textual communication channel [i.e. second channel]. Then the system invokes application/service/functionality comprising extracting pertinent elements from relevant applications on the user device, embedding/inserting the pertinent elements and one or more interactive elements [presenting resource application], dynamically, into the central user interface in a suitable order, and facilitating completion of the user activity from within the central user interface).
Cole does not explicitly teach retrieving, via a communication service layer application, the first communication from a communication repository.
(Zhang: col 2, lines 1-22, col 4, lines 24-47, teach system method of multi-channel and channel switching process where channel data is stored into a channel status memory, and status and history information relating to the next channel to be processed is retrieved from the channel status memory for optimizing processing power and time for channel switching);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the method/system of Cole for the benefit of providing a user with a means for storing channel communication information in a memory/repository and retrieving conveniently for switching back the channel operation as needed (Zhang: col 2, lines 1-22, col 4, lines 24-47). 
As to claims 18-20, the claim limitations are similar to system claims 2, 3, and 10, respectively, and are rejected for the same reason set forth above for claims 2, 3, and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439